Citation Nr: 1732460	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent lumbar spine osteoporosis prior to June 14, 2011 and in excess of 20 percent from June 14, 2011.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to October 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that granted service connection for lumbar spine osteoporosis and assigned a 10 percent rating, effective March 14, 2007 and a noncompensable rating, effective June 17, 2008.   In October 2010, the RO vacated the reduction in rating and reestablished a rating of 10 percent.  

In December 2013, the Board remanded the claim for further development and to afford the Veteran a new VA examination.  The Board determined that the issue of a total rating based on individual unemployability (TDIU) was raised by the record as part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2015, the RO granted a rating of 20 percent for lumbar spine osteoporosis, effective June 14, 2011.

In September 2015, the Veteran filed an Application for Increased Compensation Based on Unemployability based on service-connected lumbar spine osteoporosis and service-connected asthma.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to a new VA medical examination of the Veteran's lumbar spine.

Unfortunately, the December 2014 VA examination does not comply with all regulations applicable to examination of painful joints, and remand is required for further development concerning the Veteran's lumbar spine disability.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, the December 2014 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.   Notably, in Correia, the Court found similar range of motion testing to be inadequate. Consequently, the Veteran must be afforded a new VA lumbar spine examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.

Additionally, when a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to TDIU, if it is raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran asserts that the symptoms of his service-connected disabilities asthma and lumbar spine disabilities prevent him from securing and maintaining gainful employment.  The Board finds that claim is part of the claim for increased rating.  That claim must be remanded because it is inextricably intertwined with the claim for increase.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain
updated copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.  

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current degree of severity of his service-connected lumbar spine disability.  The examiner must review the claims file and note that the claims file was reviewed in the examination report.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should state whether there is unfavorable or favorable ankylosis.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion.

The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected lumbar spine disability, or any impairment(s) manifested by pain and numbness, and describe any symptoms and functional limitations associated with such impairment(s).  

The VA examiner should also note any functional impact the Veteran's lumbar spine disability has on his daily life and employment including his reports and medical records showing the use of opioid medications for pain.

3.  Upon completion of development, consider whether referral to the Director of Compensation & Pension entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for an increased rating for the lumbar spine disability and for a TDIU including on an extra-schedular basis based on the entirety of the evidence.  If the claims remain denied, issue the Veteran and his representative a SSOC.  An appropriate period of time should be allowed for response.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





